DONOVAN, J., concurring in part and dissenting in part:
{¶ 15} I agree with the majority that there is a "genuine issue" as to whether Beverly was deprived of the effective assistance of counsel by failure to challenge counts for which he had potentially completed his sentence. However, I believe, consistent with my original dissent that counsel should have raised the error in criminal history in the PSI and its impact on a 50-year sentence, which I concluded by clear and convincing evidence was not supported by the record. Thus, I would allow reopening on this issue as well.
{¶ 16} Further, I would permit Beverly to reopen for briefing the "trial tax" issue, as articulated in my original dissent, and as "questioned" by this court in Beverly I.
{¶ 17} Finally, I agree with the majority that the RICO argument lacks merit based upon the Ohio Supreme Court's decision in Beverly I.
{¶ 18} In conclusion, I would grant re-opening on the "trial tax" and "PSI" issue as well.